DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Status of the Claims
	The amendment filed on 11/2/2020 is acknowledged.  Claims 1, 2, 5, 6, 8-12, and 16-21 were amended, and claims 22-25 newly added.
	Claims 1, 2, 5, 6, 8-12, and 14-25 are currently pending, with claims 14 and 15 withdrawn as non-elected subject matter.  Claims 1, 2, 5, 6, 8-12, and 16-25 are under examination.


Withdrawn Objections and Rejections
1.  The objections to claims 6 and 10, as set forth on page 2 of the office action mailed on 4/6/2020, are withdrawn in view of the amendments to the claims.

2.  The rejection of claim 16 under 35 U.S.C. 112(b), as being indefinite for depending from cancelled claim 7, is withdrawn in view of the amendments to the claim.

3.  The rejection of claims 1, 2, 10, 12, 16, 19, and 20 under 35 U.S.C. 103 as being unpatentable over Humble et al (J. Steroid Biochem. Mol. Biol., 2010, 121:467-470, of record), in view of Clelland et al (WO2013/040419, of record), as set forth on pages 7-8 of the office action mailed on 4/6/2020, is withdrawn.
	The rejection of claim 21 under 35 U.S.C. 103 as being unpatentable over Humble et al (J. Steroid Biochem. Mol. Biol., 2010, 121:467-470, of record), in view of Clelland et al (WO2013/040419, of record), and further in view of Keller et al (J. Psychopharmacol., 2013, 27(4):377-342, of record), as set forth on pages 8-9 of the office action mailed on 4/6/2020, is withdrawn.
	The rejection of claims 5 and 6 under 35 U.S.C. 103 as being unpatentable over Humble et al (J. Steroid Biochem. Mol. Biol., 2010, 121:467-470, of record), in view of Clelland et al (WO2013/040419, of record), and further in view of Zhang et al (Schizophrenia Research, 2002, 57:247-258) and/or Domenici et al (PLoS One, 2010, 5(2):e9166, p. 1-12, of record), as set forth on pages 9-11 of the office action mailed on 4/6/2020, is withdrawn.
The rejection of claim 9 under 35 U.S.C. 103 as being unpatentable over Humble et al (J. Steroid Biochem. Mol. Biol., 2010, 121:467-470, of record), in view of Clelland et al (WO2013/040419, of record), in view of Domenici et al (PLoS One, 2010, 5(2):e9166, p. 1-12, of record), and further in view of DeLuca et al (Neuropathol. Appl. Neurobiol., 2013, 39:458-484, of record) and Leppert et al (Brain, 1998, 121:2327-2334, of record), as set forth on pages 11-12 of the office action mailed on 4/6/2020, is withdrawn.

	Applicant’s arguments
	In the response received on 11/2/2020, the Applicant argues that the present invention pertains to the interdependence between the inflammatory response in schizophrenia and 25-hydroxyvitamin D (25OHD), and that low levels of 25OHD can be used as a biomarker for inflammation.  The present invention provides for a method of monitoring disease activity/occurrence of comorbidities in schizophrenia comprising measuring levels of vitamin D3, especially 25OHD in combination with levels of either or both IL-8 and MMP9.
	The inventor unexpectedly found that efficient treatment is recognized by measuring a level of 25OHD that is above 50 nmol/L, preferably above 75 nmol/L relative to an initial measurement prior to treatment outside this range, and the level of IL-8 is preferably below 20 pg/ml and the level of MMP9 is preferably 700 ng/ml, preferably in the range of 169-705 ng/ml, relative to an initial measurement prior to treatment that is outside this range.
	The unexpected result was obtained by determining the quantity of vitamin D3, preferably 25OHD and at least one biomarker selected from IL-8 and MMP9 in sample obtained from a healthy subject or a subject having an inflammatory response, especially having schizophrenia or multiple sclerosis, and storing the quantity of the 25OHD and selected biomarker in a reference biomarker profile respectively for healthy subjects or subjects having an inflammatory response, especially schizophrenia or multiple sclerosis.  The specification shows a correlation of the biomarkers IL-8 and MMP9 together with the level of 25OHD to determine the level of inflammation in a patient suffering from schizophrenia, followed by treatment with vitamin D supplementation in patients found to have a low level of vitamin D.
	The Applicant asserts that the relationship between MMP9 and 25OHD was found by a linear regression analysis (see Fig. 3), but the inventor was unable to obtain a linear regression for IL-8, possibly due to the large spread and overlap observed in Fig. 1.  In contrast, the superior difference in the spread (i.e. no overlap) shown in Fig. 22 led to the unexpected result of obtaining the linear regression shown in Fig. 3.

	Thus, it was unexpectedly found that by using a linear regression analysis, such as shown in Fig. 3, a therapy was developed to treat inflammation associated with schizophrenia by administering vitamin D.
	In contrast, Humble teaches that low levels of 25OHD correlate with several types of mental illness, including schizophrenia, and Humble recognizes the 75 nmol/L threshold, but Humble fails to establish a statistical basis to determine the threshold level of 75 nmol/L 25OHD.  Humble also notes that other conditions may have affected its results, such as the presence of cardiovascular disease and diabetes.  From this, it is clear that Humble is merely a field of study and not a regimen of experimentation that could lead to the unexpected result of a vitamin D therapy based on the threshold level of 75 nmol/L vitamin D3.  Starting from Humble, one of ordinary skill could not reach this result through routine experimentation.
	Furthermore, the Applicant notes that the Office admits that Humble is silent with respect to 25-hydroxyvitamin D3, and the Office Action uses the instant specification to equate 25-hydroxyvitamin D to 25-hydroxyvitamin D3, but denies applicant admitted prior art at p. 8.
	The Applicant argues the denial in the Office Action does not negate the fact that Applicant’s own disclosure was used as prior art, and it is impermissible to use the Applicant’s disclosure as prior art without an admission of prior art (MPEP 2128).
	With respect to the Clelland reference, the Applicant asserts that it fails to teach or infer comparing levels of vitamin D3 to a control level of 75 nmol/L using a linear regression analysis, but instead utilizes a scatter show approach with a wide range of dosages varying from 100 IU/day to 1,500,00 IU/day.
	With respect to the disclosures of Zhang and Domenici, these references show that there is a relationship between IL-8 and MMP9 and schizophrenia, respectively, but provide no indication of comparing levels of vitamin D3 to a control level of 75 nmol/L, and how this value was statistically obtained by a regression analysis.  Furthermore, both Zhang and Domenici show an overlap in the IL-8 and MMP9 values, respectively, between control and schizophrenia patients, and in view of this overlap one of ordinary skill would not have been able to develop a linear regression technique, such as in the present invention.
	As a result one of ordinary skill would not produce the claimed embodiment of the present invention from knowledge of the applied art, and a prima facie case of obviousness has not been made.


	Response
	These arguments have been fully considered and are persuasive.  Applicant’s arguments that the specification unexpectedly shows that levels of 25OHD, MMP9, and IL-8 can be used for the prediction, 
	With respect to Applicant’s arguments that the Office Action used the instant specification to equate 25-hydroxyvitamin D to 25-hydroxyvitamin D3, but denies applicant admitted prior art at p. 8, it is noted that the instant specification was cited simply to show that 25-hydroxyvitamin D taught by the prior art (Humble) is also known as 25ODH, rather than as a grounds for rejection.  Furthermore, Applicant’s arguments that the Office Action’s assertion that the 25-hydroxyvitamin D in Humble is actually 25OHD is an oversimplification because there are 5 forms of vitamin D are noted and are persuasive.
	With respect to Applicant’s arguments regarding the Zhang and Domenici references, the Examiner agrees that these references are silent with respect to levels of vitamin D in subjects with schizophrenia, and therefore do not suggest that vitamin D or biomarkers can be determined by an inverse correlation to a linear regression with vitamin D or a biomarker, as recited in the claims as currently amended.  For these reasons, the rejections are withdrawn.


Maintained Rejection

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12, 19, and 20 remain rejected, and amended claim 16 is also rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception without significantly more, as set forth on pages 4-6 of the office action mailed on 4/6/2020.

Claim 10 is directed to a treatment method for schizophrenia, comprising:
 vitamin D3;
treating the subject diagnosed with schizophrenia with vitamin D3 supplementation and/or antibiotic and/or antiviral treatment, and
determining the efficacy of said treatment in the subject by comparing levels of 25-hydroxyvitamin D3 in a biological sample from the subject and/or with the levels of least one biomarker by an inverse correlation to a linear regression of the at least one biomarker,
wherein the at least one biomarker is selected from IL-8 and MMP-9 in the biological sample before, during and after said treatment,
wherein said treatment is efficient if the level of 25-hydroxyvitamin D3 and/or IL-8 and/or MMP-9 is approaching a predetermined control level for these metabolites.

Claim 11 is directed to the method according to claim 10, wherein the levels of both IL-8 and MMP-9 in the biological sample are compared before, during and after treatment.

Claim 12 is directed to the method according to claim 10, wherein determination of an efficient treatment is recognised by measuring a level of 25-hydroxyvitamin D3 that is above 50 nmol/L relative to an initial measurement below 50 nmol/L prior to treatment, and/or the level of IL-8 is below 32 pg/ml and the level of MMP-9 is below 705 ng/ml relative to an initial measurement that is above these levels prior to treatment.

Claim 16 is directed to the method according to claim 10, wherein the vitamin D3 is 25-hydroxyvitamin D3.

Claim 19 is directed to the method according to claim 12, wherein determination of an efficient treatment is recognised by measuring a level of 25-hydroxyvitamin D3 that is above 75 nmol/L relative to an initial measurement below 75 nmol/L prior to treatment, and/or the level of IL-8 is below 32 pg/ml and the level of MMP-9 is below 705 ng/ml relative to an initial measurement that is above these levels prior to treatment.

Claim 20 is directed to the method according to claim 12, wherein determination of an efficient treatment is recognised by measuring a level of 25-hydroxyvitamin D3 that is above 50 nmol/L relative to an initial measurement outside this range prior to treatment, and/or the level of IL-8 is below 32 pg/ml and the level of MMP-9 is in the range 169-705 ng/ml relative to an initial measurement that is above these levels prior to treatment.

In January 2019, the USTPO issued revised guidance on patent subject matter eligibility (79 FR 74618).  Similar to the previous December 2014 guidance, the new guidelines require a 2-part analysis for determination of subject matter eligibility under 35 U.S.C. 101.  Accordingly, the claims have been examined in view of the January 2019 subject matter eligibility guidelines.
Step 1 asks if the claim(s) is to a process, machine, manufacture, or composition of matter.  In the instant case, the claims are directed to a process, namely a method of determining the efficacy of vitamin D3 supplementation and/or antibiotic and/or antiviral treatment of a subject diagnosed with schizophrenia.
Step 2(a) asks if the claim is directed to a law of nature, a natural phenomenon, or an abstract idea (a judicially recognized exception).  The revised patent subject matter eligibility guidance issued in January 2019 sets forth a two-prong inquiry to determine if a claim(s) is directed to a judicial exception.  The first prong asks if the claim(s) recite an abstract idea, law of nature, or natural phenomenon.  In the instant case, the claims recite a judicial exception of an abstract idea, namely the mental exercise of comparing levels of 25-hydroxyvitamin D3 and/or IL-8 and/or MMP-9 in samples from a subject obtained before, during, and after treatment.  The “comparing” step recited in independent claim 10 is a mental process that can be performed in the human mind, and in the instant case, merely comprises comparing measured values of 25-hydroxyvitamin D3 and/or IL-8 and/or MMP-9 to a control.  Given the broadest reasonable interpretation, the claims read on a skilled artisan, such as a trained physician, merely receiving a print-out of 25-hydroxyvitamin D3 and/or IL-8 and/or MMP-9 levels obtained from patient samples and comparing these values to a control.
If the claims are determined to recite a judicial exception, then the second prong asks if there is any element(s) recited in the claims beyond the judicial exception which integrates the exception into a practical application.  In the instant case, the judicial exceptions discussed above are not integrated into a practical application.  Limitations which are indicative of integration into a practical application include applying or using the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, applying the judicial exception with, or by use of, a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (see MPEP 2106.05(a)-(e).  The instant claims do not recite any limitations which integrate the judicial exception in any of these ways, as the claims merely read on comparing values of the recited biomarkers to a control value for each marker, and then doing nothing else.


With respect to the limitations of claim 10, the claim recites the additional elements of treating a subject diagnosed with schizophrenia with vitamin D3 supplementation and/or antibiotic and/or antiviral therapy.  However, the treatment step is required for practicing the judicial exception, as the recited judicial exception requires comparison of biomarker levels before, during, and after treatment, and thus this limitation does not add significantly more than the exception.
Claim 10 as currently amended also recites the limitation of determining the efficacy of the treatment in the subject by comparing levels of 25-hydroxyvitamin D3 in a biological sample with levels of at least one biomarker “by an inverse correlation to a linear regression of the at least one biomarker”.  However, this limitation simply states a method in which the biomarker data is manipulated, and is required for practicing the judicial exception.
	With respect to the limitations of claim 11, the claim simply recites that the levels of both IL-8 and MMP-8 are compared.  As such comparison is the judicial exception, the claim recites no additional elements.
With respect to the limitations of claims 12, 19, and 20, the claims recite additional elements which specify that the determination of efficient treatment is recognized by measuring a levels of 25-hydroxyvitamin D3 and/or IL-8 and/or MMP-9 at various recited levels that are above various recited levels from an initial measurement.  However, as discussed above with respect to claim 10, the “comparing” step is necessary for practice of the judicial exception, and the limitations of claims 12, 19, and 20 simply define the control value for each biomarker.
With respect to the limitations of claim 16, this claim was not previously rejected because it depended from cancelled claim 7.  As currently amended, claim 16 now depends from claim 10 and is therefore rejected for the same reasons as that claim.  Furthermore, while claim 10 limits the vitamin D3 of claim 10 to 25OHD, the comparing of 25OHD levels encompassed by claim 16 is necessary for practice of the judicial exception, and therefore this specific limitation is not sufficient to significantly more to the exception.


	Applicant’s arguments
	In the response received on 11/202020, the Applicant argued that the present invention is clearly a practical application.  Pages 8-10 of the instant specification discuss that biomarker levels are determined 

	Response
	These arguments have been fully considered and are not persuasive.  As discussed above, the claims are directed to a judicial exception, namely the mental exercise of determining the efficacy of a treatment based on comparing the levels of 25OHD to the levels of at least one biomarker, wherein this judicial exception is not integrated into a practical application.
	With respect to Applicant’s arguments that the biomarker levels are determined via ELISA and the 25OHD levels are determined by isotope-dilution liquid chromatography-tandem mass spectrometry, it is noted that these limitations are not recited in the claims, and the claims do not require any specific method of measuring biomarker or 25OHD levels.  Even if the claims did recite such limitations, measurement of IL-8, MMP9, and 25OHD by these methods was entirely routine and well-understood as of the filing date of the instant invention.  For example, Goodison et al (PLoS One, 2012, 7(10):e47469, p. 1-6) measured various biomarkers, including IL-8 and MMP9, for detection of bladder cancer, and disclosed that IL-8 and MMP9 were measured using commercially available ELISA kits (p. 2 – “Enzyme-linked Immunosorbet Assays for 14 Urinary Biomarkers and Hemoglobin”).  Similarly, van den Ouweland et al (Rev. Endocr. Metab. Disord., 2013, 14:159-184) teaches that liquid chromatograph-tandem mass spectrometry is used for measurement of 25OHD levels (see abstract; p. 163, 2nd column – p. 174, 1st column; Table 2).  Therefore, even if the claims recited these specific limitations, these limitation would not add significantly more to the judicial exception, they simply represent routine data-gathering steps.
	With respect to the limitations which recite that the level of 25OHD is determined via a linear regression analysis of MMP9 data, the determination of 25OHD levels is necessary for the practice of the judicial exception, and therefore this limitation does not add significantly more to the recited judicial exception.


Rejections Necessitated by Amendment
Claim Rejections - 35 USC § 112(a)
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and 

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 5, 6, 8-12, 16-23, and 25 are rejected under 35 U.S.C. 112, first paragraph, containing subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.
The subject matter of claims 10-12, 19, and 20 is discussed above.

Claim 1 is directed to an in vitro method for the prediction, prognosis and/or diagnosis, and treatment, of an inflammatory response associated with schizophrenia in a subject, the method comprising:
determining in a biological sample of a subject the level of vitamin D3 by an inverse correlation to a linear regression of at least one biomarker;
comparing the levels of said vitamin D3 to a control level of 75 nmol/L vitamin D3 in order to determine a positive or negative prediction, prognosis and/or diagnosis of said inflammatory response associated with schizophrenia, wherein levels of said vitamin D3 below the control level determine a positive prediction, negative prognosis and/or positive diagnosis, and levels of said vitamin D3 above the control level determine a negative prediction, positive prognosis and/or negative diagnosis; and
determining a positive prediction, prognosis and/or diagnosis of said inflammatory response associated with schizophrenia, and treating the subject with vitamin D3 supplementation and/or antibiotic and/or antiviral treatment.

Claim 2 is directed to the method according to claim 1, wherein the vitamin D3 is 25-hydroxyvitamin D3

Claim 5 is directed to the method according to claim 1, further comprising determining in the biological sample the level of the at least one biomarker in addition to the level of vitamin D3 and comparing the level of the at least one biomarker to a control level of the biomarker in order to determine a positive or negative prediction, prognosis or diagnosis of said inflammatory response.

Claim 6 is directed to the method according to claim 5, wherein the biomarker is selected from interleukin-8 (IL-8) and matrix metalloproteinase (MMP-9).

Claim 8 is directed to the method according to claim 6, wherein the level of IL-8 indicative of inflammation is at least 20 pg/ml and/or the level of MMP-9 indicative of inflammation is at least 700 ng/ml.

Claim 9 is directed to the method according to claim 1, further comprising monitoring disease activity/occurrence of comorbidities in schizophrenia and multiple sclerosis by measuring 25-hydroxyvitamin D3 level in a biological sample from a subject in combination with the levels of either or both IL-8 and MMP-9 in the biological sample.

Claim 17 is directed to the method according to claim 8, wherein the level of IL-8 indicative of inflammation is at least 32 pg/ml.

Claim 18 is directed to the method according to claim 8, wherein the level of MMP-9 indicative of a positive inflammatory status is at least 705 ng/ml.

Claim 21 is directed to the method according to claim 1, further comprising treating the subject with an anti-inflammatory treatment.

Claim 22 is directed to the method according to claim 1, wherein a statistical analysis expressed data having p-values derived from a two-tailed Mann-Whitney test.

Claim 23 is directed to the method according to claim 1, further comprising:
determining in the biological sample a level of biomarker matrix metalloproteinase (MMP-9) in addition to the level of vitamin D3, the MMP-9 being determined by the regression where analysis by Spearman correlation yielded an r-value of 0.58 with p=0.017; and
comparing the level of the at least one biomarker to a control level of the biomarker in order to determine a positive or negative prediction, prognosis or diagnosis of said inflammatory response.

Claim 25 is directed to the method according to claim 23, further comprising:
determining the level of MMP-9 by the linear regression analysis where analysis by Spearman correlation yielded an r-value of 0.58 with p=0.017; and



Independent claim 1 recites a method for the prediction, prognosis, and/or diagnosis, and treatment of an inflammatory response associated with schizophrenia, wherein said method comprises determining in a biological sample the level of vitamin D3 “by an inverse correlation to a linear regression of at least one biomarker”.  Similarly, independent claim 10 recites a treatment method for schizophrenia comprising determining a level of vitamin D3 in a sample from the subject and determining the efficacy of a treatment by comparing levels of 25OHD with the levels of at least one biomarker “by an inverse correlation to a linear regression of the at least one biomarker”.
As written, the claims require determining an inverse correlation of vitamin D3 with at least one biomarker, and do not limit the correlation to any specific biomarker.
To provide adequate written description and evidence of possession of a claimed genus, the specification must disclose sufficient number of species which are representative of the genus, and/or provide sufficient distinguishing identifying characteristics of the genus.  The factors to be considered include disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, or any combination thereof.
In the instant case, the specification, the specification has described measurement of two biomarkers in addition to 25OHD, namely IL-8 and MMP9.  The specification shows that both IL-8 and MMP levels were higher in samples from schizophrenia patients compared to healthy controls (see Figures 1 and 2).  The specification also shows a relationship between 25OHD and MMP9 by a linear regression analysis, wherein there was an inverse correlation between 25OHD and MMP9 levels (Fig. 3; Example 4)
Regarding the biomarker IL-8, the specification teaches that an inverse correlation between 25OHD and IL-8 was not detected (Example 4), and in the response to the rejections under 35 U.S.C 103 (discussed above), it was stated that the inventor was unable to obtain a linear regression for IL-8, possibly due to the large spread and overlap of IL-8 levels show in Fig. 2.
Furthermore, although the relevant art teaches that some biomarkers may be elevated in schizophrenia patients, the art does not teach that an inverse correlation determined by a linear regression exists between 25OHD levels and either MMP9 or IL-8.  For example, Zhang et al (Schizophrenia Research, 2002, 57:247-258)   shows that IL-8 levels are elevated in subjects with schizophrenia compared to control subjects, and also teaches that IL-2 and IL-6 levels are also elevated in subjects with schizophrenia compared to controls (Fig. 1).  Zhang also shows that IL-8 levels correlated with IL-2 (Fig. 
In view of the teachings of the specification and relevant art, a skilled artisan would have known that IL-8 and MMP9 are both elevated in subjects with schizophrenia, while 25OHD levels are decreased.  However, the specification shows that although IL-8 is elevated and 25OHD is decreased, it was not possible to determine a linear regression.  Applicant states that this may be due to the wide spread and overlap of IL-8 levels, and Zhang (Fig. 1) also shows a wide range of IL-8 concentrations in schizophrenia patients.  These data would indicate that the inability to determine a linear regression was not due to the subjects assessed by the inventor in the instant application, but is a phenomenon that extents to all schizophrenia patients.  Thus, one skilled in the relevant art would not expect that simply because a biomarker is elevated in schizophrenia patients, an inverse correlation determined by a linear regression would be possible to determine.  In view of this unpredictability and the lack of description in either the specification or the relevant art, a skilled artisan would not have expected any other biomarker to exhibit an inverse correlation with 25OHD levels as determined by a linear regression.
Therefore, the specification and the relevant art show that the Applicant was in possession of an in vitro method for prediction, prognosis and/or diagnosis, and treatment, and a method of treatment which comprises determining the efficacy of said treatment, wherein said methods comprise determining an inverse correlation of 25OHD with MMP9.
However, because the specification does not describe an inverse correlation between 25OHD and IL-8, and Applicant specifically states that it was not possible to obtain said inverse correlation, possibly due to the wide range of IL-8 levels in schizophrenia patients as well as overlap between the IL-8 levels measured in schizophrenia patients and healthy controls, one skilled in the relevant art would not have concluded that the Applicant was in possession of any method which comprises determining an inverse correlation of 25OHD with IL-8.
It is also noted that independent claims 1 and 10 do no limit the biomarkers to IL-8 and MMP9.  However, there is no description in the specification of measuring any biomarker other than IL-8 and MMP9, and neither the specification nor the relevant art describes a linear regression and inverse correlation between 25OHD and any biomarker other than MMP9.  Thus, the specification and relevant art have only described the claimed methods in which the biomarker is MMP9, but not any other biomarker, including IL-8.

Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116). As discussed above, the skilled artisan cannot envision any method which requires an inverse correlation to a linear regression of 25OHD with any biomarker other than MMP9, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound (or in the instant case, the method) itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.
One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.
Therefore, only methods which comprise determining 25OHD levels by an inverse correlation to a linear regression of MMP9, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph. Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115).


Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 24 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.

Claim 24 is directed to an in vitro method for the prediction, prognosis and/or diagnosis, and treatment, of an inflammatory response associated with schizophrenia in a subject, the method comprising:

comparing the level of the MMP-9 to a control level of MMP-9 obtained by a linear regression analysis, in order to determine a positive or negative prediction, prognosis or diagnosis of said inflammatory response;
comparing the levels of said 25-hydroxyvitamin D3 to a control level of 75 nmol/1, of 25-hydroxyvitamin D3 in order to determine the positive or negative prediction, prognosis and/or diagnosis of said inflammatory response associated with schizophrenia, wherein levels of said 25-hydroxyvitamin D3 below the control level determine a positive prediction, negative prognosis and/or positive diagnosis, and levels of said 25-hydroxyvitamin D3 above the control level determine a negative prediction, positive prognosis and/or negative diagnosis; and
determining a positive prediction, prognosis and/or diagnosis of said inflammatory response associated with schizophrenia, and treating the subject with 25-hydroxyvitamin D3 supplementation and/or antibiotic and/or antiviral treatment,
wherein the level of L 25-hydroxyvitamin D3 was determined by a statistical analysis of schizophrenic patients compared to healthy controls by expressed data having p-values derived from a two-tailed Mann-Whitney test.

The omitted elements are: a step which states how the result of comparing the measured MMP-9 level to a control level of MMP-1 allows a determination of a positive or negative prediction, prognosis or diagnosis of the inflammatory response.  For example, does an increased level of MMP-9 relative to the control level indicate a positive prediction, prognosis, or diagnosis, or does a decreased level of MMP-9 relative to the control level indicate a positive prediction, prognosis, or diagnosis?


Statement Regarding Prior Art
	The relevant art teaches that vitamin D3 levels, including 25OHD, are decreased in subjects with schizophrenia, wherein the normal level of 25OHD in healthy subjects is over 75 nmol/L (see Humble et al (J. Steroid Biochem. Mol. Biol., 2010, 121:467-470, of record).
	The relevant art also teaches that MMP-9 levels are increased in subjects with schizophrenia (Domenici et al (PLoS One, 2010, 5(2):e9166, p. 1-12, of record).
As set forth in the previous office action in the rejection under 35 U.S.C 103, it would have been obvious in view of these references to practice a method which comprises prediction, prognosis and/or 
However, the art does not appear to teach that a linear regression between 25OHD and MMP-9 could have been determined, and that this linear regression could be used to show an inverse correlation between 25OHD and MMP-9 levels.  This conclusion appears to be supported by the data in the instant specification regarding IL-8, wherein the art Zhang et al (Schizophrenia Research, 2002, 57:247-258) shows that IL-8 levels are increased in schizophrenia patients relative to a control, but a linear regression between schizophrenia and healthy control IL-8 levels was not obtainable.  One of ordinary skill, in attempting such a regression analysis with IL-8, would not have reasonably expected that other biomarkers that are increased in schizophrenia patients, such as MMP-9, would necessarily follow a linear regression with 25OHD levels to produce an inverse correlation which could be used for the prediction, prognosis and/or diagnosis, and treatment schizophrenia.


Conclusion
No claim is allowable.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRUCE D HISSONG whose telephone number is (571) 272-3324.  The examiner can normally be reached on Monday - Friday (8:30 am - 5 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 




Bruce D. Hissong
Art Unit 1646

/Vanessa L. Ford/
Supervisory Patent Examiner, Art Unit 1646